In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0289V
                                         UNPUBLISHED


    EMILY BAKER, as Parent and Natural                        Chief Special Master Corcoran
    Guardian, on behalf of L.M.B., a minor,
                                                              Filed: February 7, 2020
                         Petitioner,
    v.                                                        Special Processing Unit (SPU);
                                                              Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                   Causation-In-Fact; Tetanus
    HUMAN SERVICES,                                           Diphtheria acellular Pertussis (Tdap)
                                                              Vaccine; Measles Mumps Rubella
                        Respondent.                           Varicella (MMRV) Vaccine; Cellulitis;
                                                              Infection; Abscess; Scarring;
                                                              Disfigurement


Heather M. Bonnet-Hebert, New Bedford, MA, for petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On February 25, 2019, Emily Baker filed a petition on behalf of her minor child,
L.M.B., for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that L.M.B. sustained
injuries, specifically “left thigh cellulitis, infection, abscess requiring surgical incision and
drainage, and significant scarring and disfigurement, that were caused-in-fact by
adverse effects of the DTap and MMRV vaccinations . . . administered in L.M.B.’s left
thigh on February 27, 2017.” Petition at 1; accord. id. at ¶¶ 2, 16. Petitioner further

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
alleges that L.M.B. received the vaccination in the United States, that L.M.B. suffered
the residual effects of her injuries for more than six months and required surgery and an
inpatient hospitalization, and that neither she nor any other party has filed a civil action
or received compensation for L.M.B.’s injuries, alleged as vaccine caused. Id. at ¶¶ 2,
17-18. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On February 7, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent “has concluded that a preponderance of the medical
evidence establishes that L.M.B.’s left thigh cellulitis and abscess was caused-in-fact by
one or more of the vaccines she received on February 27, 2017.” Id. at 4. Respondent
further agrees that “based on the record as it now stands, petitioner has satisfied all
legal prerequisites for compensation under the Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2